           Case:18-02044-EAG11 Doc#:162 Filed:03/20/21 Entered:03/21/21 00:37:38                                                                  Desc:
                              Imaged Certificate of Notice Page 1 of 2
                                                              United States Bankruptcy Court
                                                                  District of Puerto Rico
In re:                                                                                                                 Case No. 18-02044-EAG
ENRIQUE RODRIGUEZ NARVAEZ                                                                                              Chapter 11
MIRNA IRIS RIVERA ORTIZ
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0104-3                                                  User: colont                                                                Page 1 of 1
Date Rcvd: Mar 18, 2021                                               Form ID: ogmf                                                              Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 20, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + ENRIQUE RODRIGUEZ NARVAEZ, MIRNA IRIS RIVERA ORTIZ, 1002 AVE MUNOZ RIVERA, APT 306, SAN JUAN, PR
                         00927-5006

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 20, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 18, 2021 at the address(es) listed
below:
Name                               Email Address
CARMEN PRISCILLA FIGUEROA
                        on behalf of Creditor CRIM cfigueroa@crimpr.net cpfbkcy@gmail.com

MONSITA LECAROZ ARRIBAS
                                   ustpregion21.hr.ecf@usdoj.gov

US TRUSTEE
                                   ustpregion21.hr.ecf@usdoj.gov

VICTOR GRATACOS DIAZ
                                   on behalf of Debtor ENRIQUE RODRIGUEZ NARVAEZ bankruptcy@gratacoslaw.com gratacoslawfirm@gmail.com


TOTAL: 4
    Case:18-02044-EAG11 Doc#:162 Filed:03/20/21 Entered:03/21/21 00:37:38                                Desc:
                       Imaged Certificate of Notice Page 2 of 2
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:
                                                            Case No. 18−02044 EAG
ENRIQUE RODRIGUEZ NARVAEZ
MIRNA IRIS RIVERA ORTIZ
aka MYRNA IRIS RIVERA ORTIZ                                 Chapter 11

xxx−xx−7358
xxx−xx−8735
                                                            FILED & ENTERED ON 3/18/21

                        Debtor(s)



                                                      ORDER

The motion filed by DEBTORS requesting to sell property free and clear of liens (docket #150) is hereby granted .

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Thursday, March 18, 2021 .
